Citation Nr: 1504453	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-42 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a rating in excess of 10 percent for residuals of shell fragment wound (SFW) of the right lower extremity (RLE) with Muscle Group (MG) XI damage and with retained foreign bodies (RFBs).  

5.  Entitlement to an increased (compensable) rating for residuals of SFW of the left foot with fractures of the fourth and fifth metatarsals (MTs) and cuboid.  


REPRESENTATION

Appellant represented by:	Christoper Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's claim identified as PTSD, without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, although the Veteran filed a claim seeking service connection for PTSD specifically, treatment records reflect additional psychiatric diagnoses of depression and anxiety disorder.  Thus, pursuant to Clemons, supra, the Veteran's service connection claim is now characterized as one for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder.  Clemons, supra. 

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  Subsequent to the August 2010 statement of the case (SOC), VA virtual records were added to the claims file without a waiver of RO review.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, that evidence is pertinent as to the claim of entitlement to service connection for an acquired psychiatric disorder, and as indicated below, that claim is being remanded for additional development.  As to the additional claims on appeal, however, the records are not pertinent, and a remand is not necessary as to those claims.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2014).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below.  That issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service; bilateral sensorineural hearing loss was not manifested in the first post service year; and the Veteran's current bilateral hearing loss disability is not shown to be related to his service.  

2.  Tinnitus was not manifested in service, and the Veteran's current tinnitus is not shown to be related to his service.  

3.  Throughout the pendency of this claim, residuals of SFW of the RLE were manifested by no worse than moderate muscle disability.

4.  Throughout the pendency of this claim, the residuals of SFW of the RLE include scars that have been characterized as 44.02 square centimeters in size (in excess of 6 square inches (39 square centimeters)).  

5.  Throughout the pendency of this claim, residuals of SFW of the left foot were manifested by a superficial scar which is not painful on examination and does not result in limitation of function.  


CONCLUSION OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  Throughout the pendency of this claim, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected residuals of SFWs of the RLE have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5311(2014).  

4.  Throughout the pendency of this claim, the criteria for a separate 10 percent disability rating, but no higher, for residuals scar of the SFW of the RLE, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DCs 7800 to 7806 (2014).  

5.  Throughout the pendency of this claim, the criteria for the assignment of a compensable rating for residuals of SFW of the left foot with fractures of the fourth and fifth MTs and cuboid have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.31, 4.118, DC 7804 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a September 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, the evidence necessary to establish entitlement to an increased rating, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West. 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) (West. 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the September 2009 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Hearing Loss and Tinnitus

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., sensorineural hearing loss) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Background

It is contended by the Veteran that he has bilateral hearing loss and tinnitus as a result of his inservice exposure to noise.  His military occupational specialty was as a military policeman, and his exposure to loud noises is conceded.  

Review of the STRs reflects that audiological examinations were conducted at time of induction and at time of separation.  At no time was a hearing loss diagnosed.  

Upon induction examination in September 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

25

At time of separation examination in April 1973, pure tone threshold, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
20

15
LEFT
20
20
25

20

In August 2009, the Veteran filed claims for service connection for hearing loss and tinnitus.  

When examined by VA in November 2009, the Veteran gave a history of being in Vietnam for a period of only two months before he was injured in a grenade explosion and shipped back to the United States.  He reported a temporary hearing loss following the blast, but said that his hearing seemed to return to normal after several days.  As a civilian, he worked construction for several years before becoming a glazer and installing glass and aluminum on high rise commercial buildings.  He reported nose exposure from power tools, impact guns, and commercial construction.  In addition to hearing impairment, he reported tinnitus that had been present for 10 to 15 years.  

On the authorized audiological evaluation in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
60
65
LEFT
20
25
45
70
75

The average pure tone threshold loss was 41.25 in the right ear and 53.75 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  Bilateral sensorineural hearing loss and tinnitus were diagnosed.  

The VA audiologist opined that the Veteran's hearing loss was less likely as not (less than 50 percent probability) caused by or the result of his inservice military noise exposure.  For rationale, she noted that his induction physical showed normal hearing.  His separation evaluation showed normal hearing through 4000 Hertz in the left ear and a mild hearing loss at 500 Hertz in the right ear.  When the separation examination was compared to the entrance examination, the only significant shift in hearing was found at 500 Hertz in the right ear.  She further noted that 500 Hertz was considered to be low frequency threshold and not typically impacted by acoustic trauma.  At the Veteran's recent examination, the 500 Hertz threshold was normal in both ears indicating that the hearing loss in the right ear at discharge was temporary.  The evidence indicated that his hearing was not damaged during service.  Therefore, it was her opinion that the current bilateral hearing loss and tinnitus were less likely as not caused by or the result of inservice noise exposure.  

Subsequently dated records, to include virtual records dated through late 2013 show treatment primarily for other conditions.  It is noted, however, that the Veteran was seen in July 2013 for fitting of new hearing aids.  

Analysis

The preponderance of the evidence is against a finding of onset of hearing loss or tinnitus in service or of onset of hearing loss in the first post service year.  As reflected above, a VA audiologist interpreted inservice audiological examinations at time of induction and at time of separation; the only significant shift was at 500 Hertz in the right ear.  As the right ear showed normal hearing at 500 Hertz at the recent examination, she found that any hearing loss at service separation was temporary.  Moreover, any current hearing loss or tinnitus was unrelated to military service as hearing impairment and complaints of tinnitus were not reported until many years after service.  Post service, he worked in construction and as a glazer and was exposed to typical work noises that accompany such employment.  In light of the above, there is no contemporaneous evidence in service of hearing loss disability or tinnitus, and no medical documentation of the presence of hearing loss within the one year of the Veteran's discharge which would allow for a grant of service connection on a presumptive basis.  

What remains for consideration is whether the Veteran's current bilateral hearing loss and tinnitus may otherwise be related to service.  In this regard, the only opinion of record is that of the November 2009 VA examiner, who opined that hearing impairment and tinnitus were not due to acoustic trauma in service.  This examiner cited to the factual record and included a rationale for her opinions, noting particularly: (1) that the Veteran's STRs reflected only temporary hearing loss and only at 500 Hertz in the right ear; (2) corroborated by the fact that evaluation in 2009 showed normal hearing acuity at that level; (3) no clinical evidence of hearing loss or tinnitus until many years after service discharge; and (4) that the Veteran had post-service occupational noise exposure.  Because the examiner expressed familiarity with the record and cited to supporting factual data, her opinions are highly probative evidence in these matters.  

The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinions are well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this VA examiner sufficiently discussed the underlying medical rationale of the opinion, from which the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there are no other competent medical opinions of record contradicting the negative opinions discussed above.  No competent medical evidence suggests any basis for causally relating the Veteran's hearing loss and/or tinnitus to his military service.  

The Board acknowledges the Veteran's statements that he experienced noise exposure while on active duty and that such resulted in hearing loss and tinnitus.  He is competent to report his military service, to include exposure to noise, as well as to report symptoms such as trouble hearing and ringing in the ears.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  With respect to the onset of the Veteran's 
hearing loss and tinnitus, the Board finds that his statements are not credible both as they are inconsistent and because they are self-serving.  The accounts of onset in service were not made until he filed his claim seeking compensation in August 2009, over 35 years after his period of honorable service.  See Pond v. West, 12 Vet. App. 341 (1999).  As noted above, the 2009 VA examiner clearly indicated that the Veteran reported that his hearing problems resolved after service and that his tinnitus began 10 to 15 years prior to the 2009 evaluation.  

Further, the Board notes that the Veteran did not file a claim for hearing loss and tinnitus until over 35 years after his period of honorable service ended.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  Additionally, the Board notes the current matter of the etiology of hearing loss and tinnitus is a complex medical question, not amenable to the opinion of a layman.  

Accordingly, after a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination of these issues.  38 U.S.C.A. § 5107(b) (West 2014).  The preponderance of the evidence is against the Veteran's claims for hearing loss and tinnitus.  


Entitlement to a rating in excess of 10 percent for residuals of SFW of the RLE with MG XI damage and with RFBs and entitlement to an increased (compensable) rating for residuals of SFW of the left foot with fractures of the 
fourth and fifth MTs and cuboid.

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2014), which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Specific DCs Pertinent to Current 
Increased Ratings Claims on Appeal

As noted earlier, the Veteran suffered injury to the lower extremities from a grenade explosion during service.  He was awarded service connection for the residuals of this incident upon rating decision in 1973.  Service connection was established for residuals that affected both of the Veteran's lower extremities.  For purposes of the current claims, the 1973 rating decision reflects that a 10 percent rating was assigned for the RLE residuals, and a noncompensable rating was assigned for the left foot residuals.  These disability ratings remain in effect today, although it is the Veteran's contention that increased ratings are warranted.  

In further detail, it is noted that the RO assigned the 10 percent rating for the RLE pursuant to a schedular rating for moderate injury to MG XI (calf muscle) under DC 5311.  

DC 5311 applies to MG XI, including the posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  The function of MG XI involves propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6).  

Under this DC, a noncompensable disability rating is warranted if impairment of this muscle group is slight, a 10 percent disability rating is warranted if it is moderate, a 20 percent disability rating is warranted if it is moderately severe, and a 30 percent disability rating is warranted if it is severe.  38 C.F.R. § 4.73, DC 5311 (2014).  

Slight disability of the muscles anticipates a simple wound of muscle without debridement or infection.  There should be a history of superficial wound with brief treatment and return to duty.  Medical records should indicate healing with good functional results.  38 C.F.R. § 4.56(d) (1) (2014).  There should be no cardinal signs or symptoms of muscle loss, loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2014).  

Moderate disability of the muscles is defined as a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Consistent with this level of disability is a record of in-service treatment of the wound. There should also be a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, i.e. loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  There should also be particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  At this level of disability, objective findings indicate exit scars, a short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d) (2) (2014).  

A moderately severe muscle wound is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups.  Objective findings would also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d) (3) (2014).  

A severe muscle wound is a through and through or deep penetrating wound due to a high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of consistent complaint of cardinal symptoms worse than those shown for moderately severe muscle injuries, consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with sound side indicate severe impairment of function.  If present, objective findings would also include X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to a long bone; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d) (4) (2014).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

Under 38 C.F.R. § 4.118, DC 7801, a 10 percent rating is warranted for scars, other than the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 sq. inches (77 sq. cm).  A deep scar, according to Note 1, is one associated with underlying soft tissue damage.  Under Note 2, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Under this code, a 20 percent rating is warranted for scars, other than the head, face, or neck that are deep and nonlinear in an area or areas at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  38 C.F.R. § 4.18 (2014).  

Under 38 C.F.R. § 4.118, DC 7802, a 10 percent rating is warranted for scars that are superficial, and nonlinear, and cover an area or areas of 144 square inches (929 sq. cm) or greater.  A superficial scar, as defined in Note 1, is one not associated with underlying soft tissue damage.  Again, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (2014).  See Note 2 to 38 C.F.R. § 4.118, DC 7802.  

Under 38 C.F.R. § 4.118, DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  For a 20 percent rating, there must be three or four scars that are unstable or painful.  An unstable scar is defined in Note (1) as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; and Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  

Under 38 C.F.R. § 4.118, DC 7805, other scars and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 are to be rated under an appropriate DC.  

Background

The Veteran filed his claims for increased ratings in January 2009.  VA muscle, scars, and feet examinations were conducted in October and November 2009 to address these claims.  At the VA muscle examination, the Veteran said that his service-connected RLE condition had progressively worsened.  Primarily, his complaints were associated with fatigability and weakness.  On examination, muscle strength of MGX plantar muscles on the right was normal (5).  There was decrease in strength in Group II muscles, the gastrocnemius and soleus.  Group XII muscles were not injured and muscle strength was normal (5).  There was no intermuscular scarring noted.  Muscle function was normal in terms of comfort, endurance, and strength and sufficient to perform activities of daily living.  There were no residuals of nerve damage, tendon damage or bone damage.  There was no evidence of muscle herniation, loss of deep fascia, or muscle substance.  The motion of any joint was not limited by the RLE condition.  

Subsequently dated records primarily show treatment through 2013 for other conditions.  

As for scars associated with the RLE condition, the examiner noted that there was a scar to the right dorsum of the foot.  The Veteran is separately service connected for this scar, and it is not part of the current appeal.  There was also a scar to the right medioposterior aspect of the proximal calf that was 3.1 cm. in width and 14.2 cm. in length.  There was evidence of elevation or depression of the scar, and it was adherent to underlying tissue.  Loss of muscle mass resulted in mild weakness in ankle plantar flexion.  

Analysis

In regards to the RLE, the record does not show that the Veteran has impairment of MG XI that is more than moderate.  Severe impairment is not shown.  This would be represented by a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The evidence of record simply does not show that residuals of the SFW of the RLE have been manifested by moderately severe muscle injury as required by the next higher rating of 20 percent.  Essentially, the RLE functions as normal without residuals other than complaints of pain and weakness/fatigability.  There were no residuals of nerve, tendon, or bone damage demonstrated upon examination in 2009 or thereafter.  There was no limitation of function.  Moreover, the evidence does not show that there was loss of deep fascia.  The evidence of record also does not show prolonged infection, or sloughing of soft parts, and intermuscular scarring, providing evidence against the claim for a rating in excess of 10 percent.  

The Board has also looked at other DCs for rating the Veteran's RLE disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, the medical records outlined above show that the Veteran has scars associated with the RLE, to include on the right calf.  However, they are not indicated to be painful or unstable.  The total area of all related scars is 44.02 sq. cm. which is greater than 39 sq. cm. 

As such, based on the applicable rating criteria provided above, the Board finds that a separate 10 percent rating based on the size of the Veteran's scar is warranted pursuant to DC 7801.  The Board further concludes that a higher rating under DC 7801 is not warranted because the Veteran's scar is not large enough to warrant a rating in excess of 10 percent.  In particular, the Veteran's scar, described as 14.2 x 3.1, totals 44.02 sq. cm., and thus, are less than the 12 square inches (77 square centimeters) that is required for a 20 percent rating under DC 7801.  Because a higher rating than 20 percent also requires a scar that is bigger in size, and because the Veteran's scars do not even qualify for a 20 percent rating, the scars do not warrant a 30 or 40 percent rating either.  

As to the claim for a compensable rating for residuals of the SFW to the left foot with fractures of the fourth and fifth MTs and cuboid, the claim is denied.  As reflected earlier, this condition has always been rated pursuant to the DCs regarding scars as provided above.  As noted above, the left foot scars are superficial, without loss of underlying soft tissue.  As muscle injury is not shown, a rating based thereon is not indicated.  At the time of VA foot examination in October 2009, the Veteran reported that he experienced foot pain, particularly when standing on a ladder.  There was no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was objective evidence of painful motion on weight bearing, and there was tenderness to manipulation of the mid foot.  Decreased mobility and pain affected the Veteran's activities.  

On VA scars evaluation in November 2009, there was a scar on the lateral aspect of the left foot, distal to calcaneus.  There was no skin breakdown over the scar or reports of pain.  Examination showed that its maximum width was 0.3 cm., and its maximum length was 2.4 cm.  An additional scar on the left foot was noted.  It was on the medial aspect of the mid plantar surface of the foot.  The scar's width was 0.5 cm., and it was 3.9 cm. long.  Both scars were described as superficial without inflammation.  As for either scar, there was no edema or keloid formation.  There was no hypo or hyper pigmentation.  There was no underlying soft tissue loss.  The skin was not indurated or inflexible.  The contour was not elevated or depressed, and neither scar was adherent to underlying tissue.  RFB in the left foot were diagnosed.  

Clearly, 2009 examination showed that left foot scars as a residual of the inservice SFW were present, but they are not painful and/or unstable and the total area of all related scars was not greater than 39 square inches.  Subsequently dated records through late 2013 show treatment for other conditions.  As such, based on the applicable rating criteria discussed above, the Board does not find that a compensable rating is warranted for the left foot scar residuals of SFWs.  

Final Considerations as to Increased Ratings Claims

In addition, the Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  While the Veteran reports that the SFW residuals to the RLE and left foot cause him pain, upon objective testing by the 2009 examiner, there was no evidence of instability, effusion, or pain and repetitive activities did not cause worsening of the disability or functional loss.  Such findings do not provide for higher disability ratings in this case other than the separate 10 percent rating awarded herein for the right calf scar.  Indeed, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  There is no pain demonstrated on examination.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) do not allow for higher disability ratings.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's RLE and left foot symptoms do not more closely approximate the criteria for higher ratings or additional separate ratings other than as granted herein.  See 38 C.F.R. § 4.7 (2014).  Moreover, there have been no periods of time during the appeal period during which the above disabilities have been more disabling than currently evaluated, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claims for higher/additional ratings except as granted herein, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to a rating in excess of 10 percent for residuals of SFW of the RLE with RFBs, based on injury to MG XI, is denied.  

Entitlement to a separate 10 percent rating for right calf scar is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an increased (compensable) rating for residuals of SFW of the left foot with fractures of the fourth and fifth MTs and cuboid is denied.  


REMAND

It is the Veteran's contention that he has PTSD as a result of his Vietnam service.  

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) (2014), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2014).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor.  Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party.  See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

Apart from the above provisions, however, there has been a regulatory change to the pertinent criteria.  Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD.  See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f) (2014).  The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor.  Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The initial question presented which must be resolved in this case is one of diagnosis, namely that of whether a clinical diagnosis of PTSD is appropriate.  Review of the record reflects that VA examination in November 2009 did not result in a diagnosis of PTSD or any other acquired psychiatric disorder.  Private psychiatric evaluation in September 2011, however, reflects diagnosis of PTSD.  Subsequently dated VA virtual records show diagnoses of anxiety and depression but not PTSD.  Clearly, the evidence in this case as to the presence of an acquired psychiatric diagnosis is contradictory.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should schedule the Veteran for a VA mental disorders examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should determine whether the Veteran's psychiatric profile currently meets the full criteria for a diagnosis of PTSD.  The examiner should also address whether any other acquired psychiatric disorder, to include depressive disorder and/or anxiety disorder is present.  

Following a review of the relevant medical evidence in the claims file, the inservice and post-service medical history, and the results of the clinical evaluation, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any acquired psychiatric disability present, to include, but not limited to, PTSD, major depression or anxiety, is of service onset or otherwise related to active duty.  The examiner is requested to provide a rationale for any opinion expressed.  

The examiner should discuss the September 12, 2011 private psychologist's report and diagnosis of chronic PTSD; depressive disorder, not otherwise specified, exacerbated by military service; and general anxiety disorder.  The examiner should also discuss VA outpatient records and psychiatric diagnoses contained therein.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

2.  The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO/AMC should readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, considering all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


